Citation Nr: 1827475	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  08-35 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left eye scar.

2.  Entitlement to service connection for headaches, to include as secondary to a left ear scar.

3.  Entitlement to service connection for dizziness, to include as secondary to a left ear scar.

4.  Entitlement to service connection for residuals of a left arm stab wound.


REPRESENTATION

Veteran represented by:  Candice Bennett, Agent




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran had a videoconference hearing in August 2016 before the undersigned Veterans Law Judge.  A transcript has been associated with the file.

This matter was previously before the Board in May 2017 and was remanded for further development.  The Board notes that while the Veteran had been scheduled for examinations pursuant to the Board's May 2017 remand, the Veteran was too ill to travel for the examinations to be performed and requested his appeal be decided upon the evidence of record.


FINDINGS OF FACT

1.  The Veteran's left eye indentation was incurred in service.

2.  The Veteran's headaches were incurred in service.

3.  The Veteran's dizziness was incurred in service.

4.  The Veteran's left upper extremity scar, but not his nerve damage, was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left eye indentation have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for establishing service connection for headaches have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for establishing service connection for vertigo have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for establishing service connection for a left upper extremity scar, but not nerve damage, have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends he suffers from a scar above his left eye, headaches, and dizziness all due to an in service event in which he was thrown against a bulkhead while aboard a ship.  

Importantly, the Board notes the Veteran was previously service connected for a left ear scar resulting from the same in service incident.  

Simply stated, the VA has conceded that this incident occurred.

The Veteran contends his left upper extremity scar and nerve problem are a result of being accidentally stabbed while in service.  

The first question is whether the Veteran has a current diagnosis of a left eye scar, headaches, dizziness, and a left arm disability.  A July 2015 examiner stated there was no scar above the Veteran's left eye and that it would be mere speculation to say whether the depressed area above the Veteran's left eye was naturally occurring or due to the Veteran's time in service.  Thus, the examiner did appear to note there was a possible indentation above the Veteran's left eye.  Granting the benefit of the doubt to the Veteran, the Board finds that the Veteran has a currently diagnosed left eye issue.  

A July 2015 examiner checked a box saying the Veteran did not have a headache diagnosis.  However, this same examiner went on to note the Veteran's headache symptoms and noted the Veteran suffered from a prostrating headache at least once per month and takes medication for his condition.  It appears to the Board the examiner checked the wrong box and based on the rest of the examination, finds the Veteran does have a currently diagnosed headache disability.  

The record shows the Veteran has been treated over the years for dizziness and has been taking medication for dizziness and therefore, the Board finds the Veteran has a current diagnosis of dizziness.  

The Veteran has a currently diagnosed upper extremity left arm scar.  (See July 2015 examination).  

The next question is whether there was an in service incurrence of the Veteran's diagnosed disabilities.  An examiner in July 2015examination opined the Veteran's left ear scar was not due to the circumstances of the Veteran's service.  However, in the examinations for the Veteran's left eye scar, headaches, and dizziness, the July 2015 examiner did not appear to take into account the Veteran's lay statements about this event, instead relying on the absence of mention of this event and subsequent treatment in the Veteran's service treatment records (STRs) in order to deny the claims.  

The Veteran is competent to report observable symptoms, such as noting he has a scar above his left eye and that he has experienced headaches and dizziness since he hit his head in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's account of his time aboard the ship and what happened to be both competent and credible.  Additionally, there is nothing in the record that contradicts the Veteran's account of what happened to him in service.  Therefore, based on the Veteran's lay statements, the Veteran's claims of service connection for a left eye indentation, headaches, and dizziness are granted.  The nature and extent of the problem is not before the Board.

The remaining issue is service connection for residuals the Veteran's left upper extremity scar.  The Veteran contends that as a result of being accidentally stabbed while in service, he has a scar and nerve damage.  The Board finds the Veteran competent and credible to state that he suffered an accidental stab wound while in service.

The remaining question is whether the Veteran's in service incident resulted in his current scarring and nerve damage.  The July 2015 examiner opined the Veteran's nerve damage was less likely than not due to his time in service.  The examiner explained that the numbness and tingling the Veteran felt in his upper arm would not be a result of the traumatic injury he suffered to his lower arm.  Additionally, the examiner stated that the carpal tunnel syndrome experienced by the Veteran was present in both arms and that a traumatic event to the left arm would not cause the same symptoms in the right arm.  

While the examiner did not opine as to whether the scar on the Veteran's left arm was due to his in service event, the Veteran has testified that his scars were due to this wound.  The Veteran is competent and credible is competent to report observable symptoms, such as his wound leaving a scar.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's account of his time in service and what happened to be both competent and credible.  Additionally, there is nothing in the record that contradicts the Veteran's account of what happened to him in service.  Therefore, based on the Veteran's lay statements, the Veteran's claims of service connection for a left arm scar, but not nerve damage, is granted.  Again, the extent of the problem is not before the Board. 

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  



ORDER

Service connection for a left eye scar is granted.

Service connection for headaches is granted.

Service connection for dizziness is granted.

Service connection for left arm scar, but not nerve damage, is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


